Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yunni 774 alone or where noted Yunni taken in view of Hein 416   Nohira  577  and Yamaguchi.912
For claims 16, 17, 18, 19, Yunni, figures 1, 2, 4, 8, discloses a connecting device with contacting apparatus having a coil spring 3 a fastening element  at lines  4, 5, 7 with fastening surface 8 and centering part 5, the part 5 being a protrusion that enters a space in the coil spring,  and  with  parts 7, 8 shaped as a cap and the device being a formed of metal.  Claims 16, 24 use with sensor is to intended use  does not provide  distinction for claimed device .  Claims 20, 22, met by shape of figure 8 spring.  For claim 22, Yunni lacks pin use.  Yamaguchi figure 5 uses a pin 22 as a contact.  Obvious to use such pin-contact on mating component in  Yunni system  for increased current.  Claims 23, 25, the Yunnn part 4 acts as a stop and part  7   8  is to be fastened to a printed board .  Claim 26, Yunni applied as for claim 16 and also obvious to use Yunni device in vehicle as that is a typical use.  Claim 27, method is to obvious steps of assembly of Yunni device and also obvious to use in any system to which it is applicable  such  as  with a sensor as that is standard use of contacts.  Claims 25, 29, 30, Yunni lacks computer program use    It is well known to provide computer program to control production of product.  Therefore obvious to use such system for Yunni device for low cost production.
Above use of Yunni alone  adequate, but as alternative, note Yunni lacks use with a solenoid or sensor.  For claims 16, 24, 26, 27, 28, 29.  Hein noted use coil contact to engage  a contact of a  sensor at 12 as  does Nohira   figure1 at 3  3a .  Obvious in view of   these  teachings  to use Yunni device in such a system as a standard use  of such devices .     As further  alternative  Yunni  guidance device  at 5     adequate for claims  but lacks  taper   Nohira  centering part  6a  6b  have tapers to guide  coil spring  .   Should the matter be at issue   for  claims 16 26  27 28 29  also obvious  to use such taper   on   tip of  Yunni  part 5  for easier  guidance of the coil spring onto part   5                                                                                                                                                                            Note for   all claims  applicants  invention seems directed to use of   spring coil and centering device  on pcb     Other features recited in claims such as use with sensor or use of computer programs deemed obvious variants as noted above 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832